Matter of Bautista v Malave (2018 NY Slip Op 07624)





Matter of Bautista v Malave


2018 NY Slip Op 07624


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ.


1219 CAF 17-01329

[*1]IN THE MATTER OF YOLANDA BAUTISTA, PETITIONER-APPELLANT,
vMICHELLE A. MALAVE AND QUENTIN L. RIDDLE, RESPONDENTS-RESPONDENTS. 


YOLANDA BAUTISTA, PETITIONER-APPELLANT PRO SE.
WARREN WELCH ESQ., LLC, ROCHESTER (WARREN WELCH OF COUNSEL), FOR RESPONDENT-RESPONDENT MICHELLE A. MALAVE.
TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR RESPONDENT-RESPONDENT QUENTIN L. RIDDLE. 
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Monroe County (John B. Gallagher, Jr., J.), entered June 9, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, dismissed the petitions filed by petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court